DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/10/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,288,760 B2. Claims 1-20 are disclosed by claims 1-20 of U.S. Patent No. 11,288,760 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. U.S. Patent No. 11,288,760 B2 differs from the claims at issue because it recites the additional features of capturing recorded data of an event, creating metadata and assigning an urgent characterization. Since U.S. Patent No. 11,288,760 B2 and the claims at issue of the present application perform similar functions, it would have been obvious to a person of ordinary skill in the art to modify claims 1-20 of U.S. Patent No. 11,288,760 B2 by removing the additional features. It is well settled that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karison, 136 USPQ 184 (CCPA 1963) Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Thus, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-10:
Step 1
Claims 1-10 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of bookkeeping of data. Specifically, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices. For instance, the claimed receiving of data, generating records, and confirming receipt is an example of fundamental economic principles or practices because it involves fundamental economic principle of bookkeeping. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
receiving, by a server during a first transmission, an audit tag generated by the recording device, wherein the audit tag comprises metadata indicating an occurrence of an event in the recorded data, and wherein the audit tag was assigned an urgent categorization
generating, by the server, a record to confirm receipt at a later time of the recorded data associated with the audit tag
receiving, by the server during a second transmission, the recorded data generated by the recording device
confirming, by the server and based on the record, receipt of the recorded data associated with the audit tag, wherein the first transmission is independent of and before the second transmission, and wherein receiving the audit tag assigned the urgent categorization independent of and before receiving the recorded data permits the server to track the recording of an urgent event and to ensure the data integrity of the recorded data associated with the urgent event

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements of “server” and “recording device” merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-10 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 further recites the abstract idea of bookkeeping of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites additional details of the type of data included in the second audit tag. Therefore, it recites additional abstract ideas. The claim also recites the additional element of “by the server … by the recording device”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 
Claim 3 further recites the abstract idea of bookkeeping of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas.
Claim 4 further recites the abstract idea of bookkeeping of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites the additional element of “by the server … by the server”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 5 further recites the abstract idea of bookkeeping of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas.
Claim 6 recites additional details of the type of data included in the metadata. Therefore, it recites additional abstract ideas.
Claim 7 recites additional details of the type of data included in the metadata. Therefore, it recites additional abstract ideas.
Claim 8 recites additional details of the type of data included in the audit tag. Therefore, it recites additional abstract ideas.
Claim 9 further recites the abstract idea of bookkeeping of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites the additional element of “by the server … by the server”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 10 further recites the abstract idea of bookkeeping of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites the additional element of “by the server … by the server … by ther server”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.

Claims 11-15:
Step 1
Claims 11-15 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 11 recites (i.e., sets forth or describes) an abstract idea of bookkeeping of data. Specifically, but for the additional elements, claim 11 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices. For instance, the claimed receiving of data, generating records, and confirming receipt is an example of fundamental economic principles or practices because it involves fundamental economic principle of bookkeeping. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
a processor
a non-transitory, computer-readable medium in communication with the processor, the non-transitory computer-readable medium having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: 
receiving, by the processor during a first transmission, an audit tag generated by the recording device, wherein the audit tag comprises metadata indicating an occurrence of an event in the recorded data, and wherein the audit tag was assigned an urgent categorization
generating, by the processor, a record to confirm receipt at a later time of the recorded data associated with the audit tag
receiving, by the processor during a second transmission, the recorded data generated by the recording device
confirming, by the processor and based on the record, receipt of the recorded data associated with the audit tag, wherein the first transmission is independent of and before the second transmission, and wherein receiving the audit tag assigned the urgent categorization independent of and before receiving the recorded data permits the server to track the recording of an urgent event and to ensure the data integrity of the recorded data associated with the urgent event

Step 2A Prong Two
Claim 11 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements of “processor”, “non-transitory, computer-readable medium in communication with the processor, the non-transitory computer-readable medium having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising”, “recording device” and “server” merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 11, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 12-15 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 12 recites the additional element of “wherein the first transmission is via a wireless transmission and the second transmission is via a wired transmission”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 13 recites the additional element of “wherein the wired transmission is via a dock interface”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 14 recites the additional element of “wherein the wireless transmission is via an intermediate electronic device”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 15 further recites the abstract idea of bookkeeping of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites the additional element of “by the processor … for the recording device”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 

Claims 16-20:
Step 1
Claims 16-20 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 16 recites (i.e., sets forth or describes) an abstract idea of bookkeeping of data. Specifically, but for the additional elements, claim 16 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices. For instance, the claimed receiving of data, generating records, and determining whether data is missing is an example of fundamental economic principles or practices because it involves fundamental economic principle of bookkeeping. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
receiving, by a computing device during a first transmission, a plurality of audit tags generated by the recording device, wherein the plurality of audit tags each comprise metadata indicating an occurrence of an event in the recorded data, and wherein each audit tag of the plurality of audit tags was assigned an urgent categorization
generating, by the computing device, a record to confirm receipt at a later time of the recorded data associated with the plurality of audit tags
receiving, by the computing device during a second transmission, the recorded data generated by the recording device
determining, by the computing device and based on the record, whether the recorded data associated with the plurality of audit tags is missing, wherein the first transmission is independent of and before the second transmission, and wherein receiving the plurality of audit tags assigned the urgent categorization independent of and before receiving the recorded data permits the server to track the recording of an urgent event and to ensure the data integrity of the recorded data associated with the urgent event

Step 2A Prong Two
Claim 16 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements of “computing device”, “recording device” and “server” merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 16, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 17-20 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 17 further recites the abstract idea of bookkeeping of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites the additional element of “by the computing device”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 
Claim 18 recites additional details of the type of data included in the summary. Therefore, it recites additional abstract ideas.
Claim 19 recites additional details of the type of data included in the summary. Therefore, it recites additional abstract ideas.
Claim 20 recites additional details of the type of data included in the summary. Therefore, it recites additional abstract ideas.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0286156 A1 to Kovac (hereinafter “Kovac”).

Claim 1: 
Kovac discloses:
receiving, by a server during a first transmission, an audit tag (paras 48, 56, 77, 127, 130, 147, 149-150, 156, 176, 188, 194) generated by the recording device (paras 44, 48, 77, 127, 130, 147-148, 156), wherein the audit tag comprises metadata indicating an occurrence of an event in the recorded data (paras 46-47, 80, 127, 130, 136, 140-141, 146-148, 156-157, 164, 188, 194), and wherein the audit tag was assigned an urgent categorization (paras 77, 127, 130, 156, 188)
generating, by the server, a record to confirm receipt at a later time of the recorded data associated with the audit tag (paras 48, 56, 77, 127, 130, 147, 149-150, 156, 176, 188, 194)
receiving, by the server during a second transmission, the recorded data generated by the recording device (paras 56, 123, 141, 143, 147, 150)
confirming, by the server and based on the record, receipt of the recorded data associated with the audit tag (paras 81, 123, 141, 143, 157, 164, 172), wherein the first transmission is independent of and before the second transmission (paras 56, 123, 141, 143, 147, 150), and wherein receiving the audit tag assigned the urgent categorization independent of and before receiving the recorded data permits the server to track the recording of an urgent event and to ensure the data integrity of the recorded data associated with the urgent event (paras 81, 123, 141, 143, 157, 164, 172)




Claim 2: 
Kovac discloses all limitations of claim 1. Kovac further discloses:
receiving, by the server during a third transmission, a second audit tag (paras 48, 56, 77, 127, 130, 147, 149-150, 156, 176, 188, 194) generated by the recording device (paras 44, 48, 77, 127, 130, 147-148, 156), wherein the second audit tag comprises metadata indicating a second occurrence of a second event in the recorded data (paras 46-47, 80, 127, 130, 136, 140-141, 146-148, 156-157, 164, 188, 194), wherein the second audit tag was assigned the urgent categorization (paras 77, 127, 130, 156, 188), and wherein the third transmission is independent of and before the second transmission (paras 56, 123, 141, 143, 147, 150)

Claim 3: 
Kovac discloses all limitations of claim 2. Kovac further discloses:
wherein the third transmission is independent of and after the first transmission (para 56)

Claim 4: 
Kovac discloses all limitations of claim 2. Kovac further discloses:
generating, by the server, a second record to confirm receipt at the later time of the recorded data associated with the second audit tag (paras 48, 56, 77, 127, 130, 147, 149-150, 156, 176, 188, 194)
confirming, by the server and based on the second record, receipt of the recorded data associated with the second audit tag (paras 81, 123, 141, 143, 157, 164, 172)


Claim 5: 
Kovac discloses all limitations of claim 1. Kovac further discloses:
wherein receiving the recorded data further comprises receiving metadata associated with the recorded data (paras 46-47, 80, 127, 130, 136, 140-141, 146-148, 156-157, 164, 188, 194)

Claim 6: 
Kovac discloses all limitations of claim 5. Kovac further discloses:
wherein the metadata associated with the recorded data includes the audit tag (paras 46-47, 80, 127, 130, 136, 140-141, 146-148, 156-157, 164, 188, 194)

Claim 7: 
Kovac discloses all limitations of claim 5. Kovac further discloses:
wherein the metadata associated with the recorded data includes a second audit tag assigned a non-urgent categorization (paras 46-47, 80, 127, 130, 136, 140-141, 146-148, 156-157, 164, 188, 194)

Claim 8: 
Kovac discloses all limitations of claim 1. Kovac further discloses:
wherein the audit tag identifies at least one of the occurrence of the event, a location of the occurrence of the event, or a portion of the recorded data associated with the occurrence of the event (paras 46-47, 80, 127, 130, 136, 140-141, 146-148, 156-157, 164, 188, 194)


Claim 9: 
Kovac discloses all limitations of claim 1. Kovac further discloses:
determining, by the server, that the recorded data associated with the audit tag is missing (paras 81, 123, 141, 143, 157, 164, 172)
generating, by the server, an alert indicating an error in the recording device (paras 81, 123, 141, 143, 157, 164, 172)

Claim 10: 
Kovac discloses all limitations of claim 1. Kovac further discloses:
determining, by the server, that the recorded data associated with the audit tag is missing (paras 81, 123, 141, 143, 157, 164, 172)
retrieving, by the server, information describing events that occurred at least one of before or after the recorded data that is missing (paras 81, 123, 141, 143, 157, 164, 172)
generating, by the server, a timeline of the events in the recorded data (paras 81, 123, 141, 143, 157, 164, 172)

Claim 11: 
Kovac discloses:
a processor; a non-transitory, computer-readable medium in communication with the processor, the non-transitory computer-readable medium having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising (para 157)
receiving, by the processor during a first transmission, an audit tag (paras 48, 56, 77, 127, 130, 147, 149-150, 156, 176, 188, 194) generated by the recording device (paras 44, 48, 77, 127, 130, 147-148, 156), wherein the audit tag comprises metadata indicating an occurrence of an event in the recorded data (paras 46-47, 80, 127, 130, 136, 140-141, 146-148, 156-157, 164, 188, 194), and wherein the audit tag was assigned an urgent categorization (paras 77, 127, 130, 156, 188)
generating, by the processor, a record to confirm receipt at a later time of the recorded data associated with the audit tag (paras 48, 56, 77, 127, 130, 147, 149-150, 156, 176, 188, 194)
receiving, by the processor during a second transmission, the recorded data generated by the recording device (paras 56, 123, 141, 143, 147, 150)
confirming, by the processor and based on the record, receipt of the recorded data associated with the audit tag (paras 81, 123, 141, 143, 157, 164, 172), wherein the first transmission is independent of and before the second transmission (paras 56, 123, 141, 143, 147, 150), and wherein receiving the audit tag assigned the urgent categorization independent of and before receiving the recorded data permits the server to track the recording of an urgent event and to ensure the data integrity of the recorded data associated with the urgent event (paras 81, 123, 141, 143, 157, 164, 172)

Claim 12: 
Kovac discloses all limitations of claim 11. Kovac further discloses:
wherein the first transmission is via a wireless transmission (paras 48, 56, 77, 127, 130, 147, 149-150, 156, 176, 188, 194) and the second transmission is via a wired transmission (paras 56, 123, 141, 143, 147, 150)

Claim 13: 
Kovac discloses all limitations of claim 12. Kovac further discloses:
wherein the wired transmission is via a dock interface (paras 56, 123, 141, 143, 147, 150)

Claim 14: 
Kovac discloses all limitations of claim 12. Kovac further discloses:
wherein the wireless transmission is via an intermediate electronic device (paras 105, 130-131)

Claim 15: 
Kovac discloses all limitations of claim 12. Kovac further discloses:
wherein the operations further comprise transmitting, by the processor, a request for the recording device to transmit the recorded data associated with the audit tag (paras 81, 123, 141, 143, 157, 164, 172)

Claim 16: 
Kovac discloses:
receiving, by a computing device during a first transmission, a plurality of audit tags (paras 48, 56, 77, 127, 130, 147, 149-150, 156, 176, 188, 194) generated by the recording device (paras 44, 48, 77, 127, 130, 147-148, 156), wherein the plurality of audit tags each comprise metadata indicating an occurrence of an event in the recorded data (paras 46-47, 80, 127, 130, 136, 140-141, 146-148, 156-157, 164, 188, 194), and wherein each audit tag of the plurality of audit tags was assigned an urgent categorization (paras 77, 127, 130, 156, 188)
generating, by the computing device, a record to confirm receipt at a later time of the recorded data associated with the plurality of audit tags (paras 48, 56, 77, 127, 130, 147, 149-150, 156, 176, 188, 194)
receiving, by the computing device during a second transmission, the recorded data generated by the recording device (paras 56, 123, 141, 143, 147, 150)
determining, by the computing device and based on the record, whether the recorded data associated with the plurality of audit tags is missing (paras 81, 123, 141, 143, 157, 164, 172), wherein the first transmission is independent of and before the second transmission (paras 56, 123, 141, 143, 147, 150), and wherein receiving the plurality of audit tags assigned the urgent categorization independent of and before receiving the recorded data permits the server to track the recording of an urgent event and to ensure the data integrity of the recorded data associated with the urgent event (paras 81, 123, 141, 143, 157, 164, 172)

Claim 17: 
Kovac discloses all limitations of claim 11. Kovac further discloses:
generating, by the computing device, a summary of the plurality of audit tags (paras 81, 123, 141, 143, 157, 164, 172)




Claim 18: 
Kovac discloses all limitations of claim 11. Kovac further discloses:
wherein the summary comprises at least one of a list of metadata identified as an audit tag in the plurality of audit tags, a reason the metadata was identified as the audit tag, or a categorization of the audit tag (paras 81, 123, 141, 143, 157, 164, 172)

Claim 19: 
Kovac discloses all limitations of claim 11. Kovac further discloses:
wherein the summary comprises information regarding trends in categorization of audit tags in the plurality of audit tags as urgent or non-urgent (paras 81, 123, 141, 143, 157, 164, 172)

Claim 20: 
Kovac discloses all limitations of claim 11. Kovac further discloses:
wherein the summary comprises faults detected in the recording device (paras 81, 123, 141, 143, 157, 164, 172)

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0246996 A1 to Khoo et al. (hereinafter “Khoo”) discloses redacting information from data records, wherein data records are recorded by recording devices, including, but not limited to, camera recording devices such as those associated with law-enforcement officers. The data records are stored in an evidence management system. In response to requests for records, including but not limited to Freedom of Information Act (FOIA) requests, the evidence management system creates redacted versions of the data records. Public access may then be provided to the redacted data records. In some embodiments, automated bulk redaction may be applied to video data records by applying a video filter to the entire visual field of the video information. In some embodiments, access to the redacted data records may be provided via a cloud storage system or via a removable computer-readable storage medium.
US 2006/0294161 A1 to Augenstein et al. (hereinafter “Augenstein”) discloses a first set of backup data is stored in a first computational device and a second set of backup data is stored in a second computational device. Metadata corresponding to the first set of backup data is maintained in the second computational device. The first set of backup data is reconciled with the second set of backup data based on the metadata.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685